Citation Nr: 1532532	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  14-15 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and February 2014 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2014 VA Form 9, the Veteran checked the box requesting a personal hearing in Washington, D.C., before a Veterans Law Judge.  In a written statement on the same form, however, he stated he wished to have a personal hearing at the RO before a Veterans Law Judge.  In a March 2015 VA Form 9, the Veteran clarified his hearing request, stating he wished to be afforded a hearing via video before a Veterans Law Judge.  As no hearing of any type has yet been afforded him, remand is required.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing in proper docket order before a Veterans Law Judge.  He should be afforded appropriate notice of the time, date, and location of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

